UNITED STATES COURT OF APPEALS
                            FOR THE FIFTH CIRCUIT

                                     No. 96-21109



WINNIE PIPELINE COMPANY.;
SOUTHEASTERN MARKETING COMPANY.,
                                                                 Plaintiffs-Appellees,

                                         versus
KENNETH PATTERSON, ET AL.,
                                                                 Defendants,
KENNETH PATTERSON,
                                                                 Defendant-Appellant.



                    Appeal from the United States District Court
                        for the Southern District of Texas
                                   (H-93-CV-2677)


                                    April 10, 1998
Before POLITZ, Chief Judge, REYNALDO G. GARZA, and DENNIS, Circuit
Judges.
PER CURIAM:*

      Kenneth Patterson appeals the denial of his motion to dismiss, an injunction

prohibiting him from prosecuting his wrongful execution lawsuit and the retention

of certain funds in the registry of the court. We first note that we lack appellate


      *
       Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
jurisdiction to review the trial court’s refusal to dismiss pendent state law claims
in a setting as is here presented.2 Further, subsequent to the issuance of the

injunction, Patterson’s wrongful execution suit was transferred to the Southern

District of Texas and consolidated with the instant case, thus mooting the appealed
injunction.3 Finally, no justiciable issue exists as to the retention of funds.

      For lack of jurisdiction, this appeal must be and is DISMISSED.




      2
       See Woods v. Smith, 60 F.3d 1161 (5th Cir. 1995)
      3
       See Jarvis H. Christian College v. Exxon Corp. 845 F.2d 523 (5th Cir. 1988).
                                          2